DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 09/09/2019.
Status of Claims
Claims 1-13 filed on 09/09/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claims 1-6 and 8-11) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “disclosure unit” in claims 1, 5, 10, “setting unit” in claims 2-4 and 6, “comparison unit” in claims 8-11, “correlation unit” in claims 10-11. The specification barely explains what these units are doing (function) but does not give any structures of these units as far as what these units are. 
Page 5 teaches “Fig. 1 is a conceptual module configuration diagram illustrating a configuration example according to an exemplary embodiment.  The term "module" generally refers to parts such as software (computer program) and hardware that are logically separable from each other. Thus, the modules in the exemplary embodiment include not only modules based on computer programs but also modules based on hardware components. Therefore, the exemplary embodiment also describes a computer program for causing a computer to function as such modules (a program for causing a computer to execute such procedures, a program for causing a computer to function as such units, and a program for causing a computer to implement such functions), a system, and a method” which does not disclose any structures for the claimed units.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-13 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-13 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of disclosing a content to a contractor based on the contractor’s ability to handle the request. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “disclose a content of a request indicated by a first degree to a person with an ability indicated by a second degree in a case where the first degree which indicates the content of the request is equal to or less than the second degree which indicates the ability of the person who possibly undertakes the request”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for matching a contractor with a request. As a result, claim 1 recites an abstract idea under Step 2A Prong One. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 10, 12, and 13 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 10, 12, and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-9 and 11 recite a Mental Process because the claimed elements describe a process for matching a contractor with a request. As a result, claims 2-9 and 11 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “An information processing apparatus comprising a disclosure unit”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 10, 12, and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “An information processing apparatus”, “comparison unit”, “accumulation unit”, and “disclosure unit”, and claim 12 further recites “A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 10, 12, and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-9 and 11 include additional elements beyond those recited by independent claims 1, 10, 12, and 13. The additional elements in the dependent claims include “setting unit” as in claims 2-4, 6, “disclosure unit” as in claim 5, and “a comparison unit” as in claims 8-9. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-9 and 11 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “An information processing apparatus comprising a disclosure unit”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 10, 12, and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 10 further recites “An information processing apparatus”, “comparison unit”, “accumulation unit”, and “disclosure unit”, and claim 12 further recites “A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 10, 12, and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-9 and 11 include additional elements beyond those recited by independent claims 1, 10, 12, and 13. The additional elements in the dependent claims include “setting unit” as in claims 2-4, 6, “disclosure unit” as in claim 5, and “a comparison unit” as in claims 8-9. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-9 and 11 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-13 are rejected under 35 U.S.C. 103 as being un-patentable over Sakanishi Masanori (JP2015102996 A), hereinafter Masanori, in view of Liss (US 20180089627 A1), and in further view of Kobayashi Takashi (JP 2004005140 A) hereinafter Takashi.
Regarding claim 1. Masanori teaches An information processing apparatus [Masanori, para. 0015 Masanori teaches “The configuration of the embodiment is an example, and the program, apparatus, and method according to the present invention are not limited to the configuration of the embodiment” and para. 0005 teaches “Conventionally, a system for processing bids for construction by a computer has been proposed” wherein an information processing apparatus] 
Masanori does not specifically teach, however, Liss teaches comprising a disclosure unit that discloses a content of a request indicated by a first degree [Liss, para. 0044 Liss teaches “For example, in response to the candidate request comprising a requested skill of “Java” and a requested “easy” difficulty score of above 3.0, a requested “medium” difficulty score of above 3.5, and a requested “hard” difficulty score of above 3.5, CCT 50 will only retrieve the scored candidate resumes comprising at least the parsed skill of “Java”, with difficulty scores corresponding to the above request.” wherein a score  (first degree)  for the request.  CCT 50 (disclosure unit) retrieves candidate resumes with Java skills]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori to incorporate the teaching of Liss by scoring a construction request since Masanori already scoring a candidate to bid on a construction job.  The motivation to combine Masanori with Liss has the advantage of advanced candidate screening allowing for the automated assessment and identification of candidates consistently, efficiently, and based on the skills of the candidate [Liss, para. 0003]
Further, Masanori teaches to a person with an ability indicated by a second degree   [Masanori, para. 0015 Masanori teaches “The contractor selection support device according to the present invention is determined based on the contractor information acquisition unit that acquires information indicating the performance of the contractor from the contractor terminal of the contractor who wishes to bid on the construction project” wherein a degree of performance of a contractor (person, see instant summary a person is equivalent to a contractor)]
Masanori in view of Liss does not specifically teach disclosing a content based on a degree of comparison, however, Takashi teaches in a case where the first degree which indicates the content of the request is equal to or less than the second degree which indicates the ability of the person who possibly undertakes the request [Takashi, para. 0024 Takashi teaches “If the reference right of the company making the reference request is equal to or more than the reference right threshold, the contents of the report file are disclosed as it is, and if the reference
right is equal to or less than the non-reference right threshold, the contents of the report file are not disclosed” wherein disclosing a content based on a threshold] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori in view of Liss to incorporate the teaching of Takashi by disclosing a content based on a degree of comparison.  The motivation to combine Masanori in view of Liss with Takashi has the advantage of while maintaining the confidentiality of the shared information that can be shared between users, There is an advantage that the shared information can be effectively used between them [Takashi, para. 0040].  
Regarding claim 2. Masanori in view of Liss and Takashi teaches all of the limitations of claim 1 (as above). Masanori in view of Takashi does not specifically teach, however, Liss teaches further comprising a first setting unit that sets the first degree, wherein the first setting unit uses some or all of a requesting entity, confidentiality, a difficulty degree, a requested quality, a technological core, an estimated profit, an estimated sales amount, and a development scale as parameters to be taken into consideration when setting the first degree [Liss, para. 0005 Liss teaches “The system may formulate a candidate score by comparing the candidate answers to the skill answer. The system may generate a scored candidate resume. The scored candidate resume may comprise the candidate identifying information, the parsed skills, and the candidate score” wherein scoring a request (resume) based on skills. Further, para. 0044 teaches “the candidate request comprising a requested skill of “Java”” wherein Java is a difficulty degree of a skill and a technological core]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori to incorporate the teaching of Liss by scoring a request based on difficulty and technology involved.  The motivation to combine Masanori with Liss has the advantage of advanced candidate screening allowing for the automated assessment and identification of candidates consistently, efficiently, and based on the skills of the candidate [Liss, para. 0003].
Regarding claim 3. Masanori in view of Liss and Takashi teaches all of the limitations of claim 1 (as above). Further, Masanori teaches further comprising a second setting unit that sets the second degree, wherein the second setting unit uses some or all of a credit degree, technological capability, a product quality, - 54 -an achievement, an ordered sales amount, a user evaluation, a third-party organization evaluation, and a financial standing as parameters to be taken into consideration when setting the second degree [Masanori, para. 0015 Masanori teaches “Further, in the present embodiment, the contractor can be selected in consideration of the evaluation criteria according to the request of the orderer or the CM in addition to the estimated amount and the past performance (that is, the business execution ability).” wherein the performance based on execution ability is equivalent to degree based on capability, quality, and achievement].  
Regarding claim 4. Masanori in view of Liss and Takashi teaches all of the limitations of claim 2 (as above). Further, Masanori teaches wherein the first setting unit or the second setting unit assigns a weight to some or all of the parameters to be taken into consideration when setting the first degree or the second degree [Masanori, para. 0011 Masanori teaches “The ordering company selection department calculates the evaluation points by weighting them so that the points related to the area where the companies are based are high and calculating the evaluation points, and by weighting them so that the points related to the performance of the companies are high” wherein weighting parameters to establish the performance of a contractor].
Regarding claim 5. Masanori in view of Liss and Takashi teaches all of the limitations of claim 2 (as above). Masanori in view of Liss does not specifically teach, however, Takashi teaches the disclosure unit limits disclosure subject entities in a case where some of the parameters to be taken into consideration when setting the first degree are higher than, or equal to or higher than, a threshold determined in advance [Takashi, para. 0024 Takashi teaches “If the reference right of the company making the reference request is equal to or more than the reference right threshold, the contents of the report file are disclosed as it is, and if the reference right is equal to or less than the non-reference right threshold, the contents of the report file are not disclosed” wherein disclosing a content based on a threshold] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori in view of Liss to incorporate the teaching of Takashi by disclosing a content based on a degree of comparison.  The motivation to combine Masanori in view of Liss with Takashi has the advantage of while maintaining the confidentiality of the shared information that can be shared between users, There is an advantage that the shared information can be effectively used between them [Takashi, para. 0040].   
Regarding claim 6. Masanori in view of Liss and Takashi teaches all of the limitations of claim 2 (as above). Further, Masanori teaches wherein the first setting unit or the second setting unit sets the first degree or the second degree using a value determined in advance in a case where a value of the - 55 -parameters is not set [Masanori, para. 0009 Masanori teaches “Furthermore, even if the data storage unit stores the history of construction projects ordered in the past for each contractor, and the ordering contractor selection department calculates the evaluation value so that the value decreases as the past order quantity increases. good. In this way, when it is desired to place an order from a plurality of vendors without bias, it becomes possible to determine a candidate for an ordering party in consideration of the past order quantity.” wherein determining a candidate (performance degree) based on historical quantity (a value determined in advance)].  
Regarding claim 7. Masanori in view of Liss and Takashi teaches all of the limitations of claim 2 (as above). Further, Masanori teaches wherein the parameters to be taken into consideration when setting the second degree are manually input by a provider of the information processing apparatus, acquired from data accumulated by the provider of the information processing apparatus, and/or acquired from data disclosed by a third party [Masanori, para. 0025 Masanori teaches “FIG. 10 shows the confirmation contents for determining eligibility based on the answers and attached data input for the items of FIG. 7.” wherein manual input by user for determining eligibility (degree)]. 
Regarding claim 8. Masanori in view of Liss and Takashi teaches all of the limitations of claim 1 (as above). Masanori in view of Liss does not specifically teach, however, Takashi teaches further comprising a comparison unit that compares the first degree and the second degree, wherein the comparison unit uses the first degree and the second degree that are latest at a time of comparison when comparing the first degree and the second degree [Takashi, para. 0024 Takashi teaches “the value of the data item is changed according to the ambiguous display tag described in the report file. The contents of the report file are disclosed” and para. 0004 teaches “Here, attention is paid to the disclosure mode of a certain document file and report file. Here, as an example, data such as capital investment between companies, shareholding ratio, etc., and sales of each product at each store of each retail business in the marketing business of the retail business are aggregated, and data mining is performed” wherein the value of the data item is changed according to the ambiguous display tag described in the report file is equivalent to using the latest information (latest at a time) where the report information include aggregated sales and other performing data] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori in view of Liss to incorporate the teaching of Takashi by using latest at a time information.  The motivation to combine Masanori in view of Liss with Takashi has the advantage of while maintaining the confidentiality of the shared information that can be shared between users, There is an advantage that the shared information can be effectively used between them [Takashi, para. 0040].   
Regarding claim 9. Masanori in view of Liss and Takashi teaches all of the limitations of claim 8 (as above). Further, Masanori teaches wherein the comparison unit uses the second degree that is the latest at the time of comparison when comparing the first degree and the second degree in a case where the parameters to be taken into consideration when setting the - 56 -second degree are acquired from data disclosed by a third party [Masanori, para. 0006 Masanori teaches “The contractor selection support device according to the present invention is determined based on the contractor information acquisition unit that acquires information indicating the performance of the contractor from the contractor terminal of the contractor who wishes to bid on the construction project” wherein acquires information indicating the performance of the contractor from the contractor terminal of the contractor is equivalent to third party data]. 
Regarding claim 10. Masanori teaches An information processing apparatus [Masanori, para. 0015 Masanori teaches “The configuration of the embodiment is an example, and the program, apparatus, and method according to the present invention are not limited to the configuration of the embodiment” and para. 0005 teaches “Conventionally, a system for processing bids for construction by a computer has been proposed” wherein an information processing apparatus] 
Masanori does not specifically teach, however, Liss teaches comprising: a correlation unit that correlates parameters to be taken into consideration when setting a first degree that indicates a content of a request  [Liss, para. 0044 Liss teaches “For example, in response to the candidate request comprising a requested skill of “Java” and a requested “easy” difficulty score of above 3.0, a requested “medium” difficulty score of above 3.5, and a requested “hard” difficulty score of above 3.5, CCT 50 will only retrieve the scored candidate resumes comprising at least the parsed skill of “Java”, with difficulty scores corresponding to the above request.” wherein correlating parameters for the first degree or the first score]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori to incorporate the teaching of Liss by correlating parameters for the first degree or the first score.  The motivation to combine Masanori with Liss has the advantage of advanced candidate screening allowing for the automated assessment and identification of candidates consistently, efficiently, and based on the skills of the candidate [Liss, para. 0003]
Further, Masanori teaches with parameters to be taken into consideration when setting a second degree that indicates an ability of a person that possibly undertakes the request; [Masanori, para. 0015 Masanori teaches “The contractor selection support device according to the present invention is determined based on the contractor information acquisition unit that acquires information indicating the performance of the contractor from the contractor terminal of the contractor who wishes to bid on the construction project” wherein taking into consideration parameters to determine a second degree]
Masanori in view of Liss does not specifically teach disclosing a content based on a degree of comparison, however, Takashi teaches a comparison unit that compares the correlated parameters with each other; an accumulation unit that accumulates comparison results; and a disclosure unit that discloses the content of the request to the person in a case where an accumulated value of the accumulated results is more than, or equal to or more than, a threshold determined in advance  [Takashi, para. 0024 Takashi teaches “If the reference right of the company making the reference request is equal to or more than the reference right threshold, the contents of the report file are disclosed as it is, and if the reference right is equal to or less than the non-reference right threshold, the contents of the report file are not disclosed” wherein disclosing a content based on comparison and based on a threshold] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori in view of Liss to incorporate the teaching of Takashi by disclosing a content based on comparison and based on a threshold.  The motivation to combine Masanori in view of Liss with Takashi has the advantage of while maintaining the confidentiality of the shared information that can be shared between users, There is an advantage that the shared information can be effectively used between them [Takashi, para. 0040]. 
Regarding claim 11. Masanori in view of Liss and Takashi teaches all of the limitations of claim 10 (as above). Further, Masanori teaches wherein the correlation unit correlates the parameters such that one parameter is correlated with N parameters, and the comparison unit makes a comparison using a result of integrating the N parameters, among the parameters in - 57 -which one parameter is correlated with N parameters, as distributed in proportions determined in advance [Masanori, para. 0027 Masanori teaches “the points of evaluation items related to business performance, and the points of evaluation items related to local familiarity are weighted” wherein points of evaluation items related to business performance is equivalent to a correlated group of items or parameters. Further, Masanori teaches in para. 0014 “The ordering company selection department calculates the evaluation points by weighting them so that the points related to the area where the companies are based are high and calculating the evaluation points, and by weighting them so that the points related to the performance of the companies are high” wherein distributed in proportions determined in advance].   
Regarding claim 12. Masanori teaches A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising  [Masanori, para. 0018 Masanori teaches “Further, a program executed in the present embodiment is provided via a portable storage medium that can be read by the drive device 1006, a portable auxiliary storage device 1003 such as a flash memory, a communication IF 1004, and the like”] 
Masanori does not specifically teach, however, Liss teaches disclosing a content of a request indicated by a first degree [Liss, para. 0044 Liss teaches “For example, in response to the candidate request comprising a requested skill of “Java” and a requested “easy” difficulty score of above 3.0, a requested “medium” difficulty score of above 3.5, and a requested “hard” difficulty score of above 3.5, CCT 50 will only retrieve the scored candidate resumes comprising at least the parsed skill of “Java”, with difficulty scores corresponding to the above request.” wherein a score  (first degree)  for the request.  CCT 50 (disclosure unit) retrieves candidate resumes with Java skills]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori to incorporate the teaching of Liss by scoring a construction request since Masanori already scoring a candidate to bid on a construction job.  The motivation to combine Masanori with Liss has the advantage of advanced candidate screening allowing for the automated assessment and identification of candidates consistently, efficiently, and based on the skills of the candidate [Liss, para. 0003]
Further, Masanori teaches to a person with an ability indicated by a second degree [Masanori, para. 0015 Masanori teaches “The contractor selection support device according to the present invention is determined based on the contractor information acquisition unit that acquires information indicating the performance of the contractor from the contractor terminal of the contractor who wishes to bid on the construction project” wherein a degree of performance of a contractor (person, see instant summary a person is equivalent to a contractor)]
Masanori in view of Liss does not specifically teach disclosing a content based on a degree of comparison, however, Takashi teaches in a case where the first degree which indicates the content of the request is equal to or less than the second degree which indicates the ability of the person who possibly undertakes the request [Takashi, para. 0024 Takashi teaches “If the reference right of the company making the reference request is equal to or more than the reference right threshold, the contents of the report file are disclosed as it is, and if the reference right is equal to or less than the non-reference right threshold, the contents of the report file are not disclosed” wherein disclosing a content based on a threshold] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori in view of Liss to incorporate the teaching of Takashi by disclosing a content based on a degree of comparison.  The motivation to combine Masanori in view of Liss with Takashi has the advantage of while maintaining the confidentiality of the shared information that can be shared between users, There is an advantage that the shared information can be effectively used between them [Takashi, para. 0040].  
Regarding claim 13. Masanori teaches An information processing apparatus [Masanori, para. 0015 Masanori teaches “The configuration of the embodiment is an example, and the program, apparatus, and method according to the present invention are not limited to the configuration of the embodiment” and para. 0005 teaches “Conventionally, a system for processing bids for construction by a computer has been proposed” wherein an information processing apparatus] 
Masanori does not specifically teach, however, Liss teaches comprising a disclosure means for disclosing a content of a request indicated by a first degree [Liss, para. 0044 Liss teaches “For example, in response to the candidate request comprising a requested skill of “Java” and a requested “easy” difficulty score of above 3.0, a requested “medium” difficulty score of above 3.5, and a requested “hard” difficulty score of above 3.5, CCT 50 will only retrieve the scored candidate resumes comprising at least the parsed skill of “Java”, with difficulty scores corresponding to the above request.” wherein a score  (first degree)  for the request.  CCT 50 (disclosure unit) retrieves candidate resumes with Java skills]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori to incorporate the teaching of Liss by scoring a construction request since Masanori already scoring a candidate to bid on a construction job.  The motivation to combine Masanori with Liss has the advantage of advanced candidate screening allowing for the automated assessment and identification of candidates consistently, efficiently, and based on the skills of the candidate [Liss, para. 0003]
Further, Masanori teaches to a person with an ability indicated by a second degree [Masanori, para. 0015 Masanori teaches “The contractor selection support device according to the present invention is determined based on the contractor information acquisition unit that acquires information indicating the performance of the contractor from the contractor terminal of the contractor who wishes to bid on the construction project” wherein a degree of performance of a contractor (person, see instant summary a person is equivalent to a contractor)]
Masanori in view of Liss does not specifically teach disclosing a content based on a degree of comparison, however, Takashi teaches in a case where the first degree which indicates the content of the request is equal to or less than the second degree which indicates the ability of the person who possibly undertakes the request [Takashi, para. 0024 Takashi teaches “If the reference right of the company making the reference request is equal to or more than the reference right threshold, the contents of the report file are disclosed as it is, and if the reference right is equal to or less than the non-reference right threshold, the contents of the report file are not disclosed” wherein disclosing a content based on a threshold] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Masanori in view of Liss to incorporate the teaching of Takashi by disclosing a content based on a degree of comparison.  The motivation to combine Masanori in view of Liss with Takashi has the advantage of while maintaining the confidentiality of the shared information that can be shared between users, There is an advantage that the shared information can be effectively used between them [Takashi, para. 0040].
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623